Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	DETAILED ACTION

Amended claims, filed on 4/4/2022, have been examined. Claim 3 has been amended. No claims have been added or canceled.  Claims 1-25 are pending. 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 9/17/2021 and 4/4/2022 have been entered and references cited within have been considered.

Drawings
The drawings filed on 9/25/2020 are accepted.

Claim Rejections - 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.  

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-3, 10-11, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Farra et al. (USPub: 2017/0302392, hereinafter referred to as Farra) in view of Darras. (USPat: 10,158,444 B1, hereinafter referred to as Darras). 

Regarding claim 1, Farra discloses a computing apparatus comprising: circuitry at a follower device (Fig. 3, where the 335 is a slave device which includes slave clock); and
a memory device at the follower device, the memory storing instructions that, when executed by the circuitry (para. 101,  wherein the instructions are stored in the memory), configure the apparatus to: 
collect time statistics for a first instance of wireless time synchronization between the follower device and a leader device (step 710 in Fig. 7A, wherein the salve receives first clock information between the master and salve (i.e., the leader and follower)); 
collect time statistics for a second instance of wireless time synchronization between the follower device and the leader device (step 715 in Fig. 7A, wherein the salve receives a second clock information between the master and salve); 
collate the time statistics for the first instance of wireless time synchronization and the second instance of wireless time synchronization (step 730 in Fig. 7A, wherein the time delay difference is calculated based on the first and second transmission time). 
Although Farra discloses everything as applied above,  Farra does not explicitly disclose to discipline an internal clock of the follower device based on the collated time statistics.  However, this concept is well known in the art as disclosed by Darras. In the same field of endeavor, Darras discloses to
discipline an internal clock of the follower device based on the collated time statistics (col. 7, lines 13-15, wherein correct the slave clock based on the based on the computed collated time statistics) 
It would have been obvious to one of ordinary skill in the art before the effective filing data of the applicant’s claimed invention to include Darras’ method into Farra’s invention. One of ordinary skill in the art would have been motivated “for synchronizing a clock in a slave device (slave) with a clock in a master device (master)” (col. 2, lines 14-16).

Regarding claim 2, Farra and Darras disclose everything as applied above. Farra and Darras further disclose the memory device storing instructions that, when executed by the circuitry (Farra’s para. 101), configure the apparatus to:
establish the first instances of wireless time synchronization (Farra’s step 710 in Fig. 7A and Farra’s para. 26, lines 19-22); and
establish the second instance of wireless time synchronization (Farra’s step 715 in Fig. 7A and Farra’s para. 26, lines 19-22);
It would have been obvious to one of ordinary skill in the art before the effective filing data of the applicant’s claimed invention to include Darras’ method into Farra’s invention. One of ordinary skill in the art would have been motivated “for synchronizing a clock in a slave device (slave) with a clock in a master device (master)” (col. 2, lines 14-16).

Regarding claim 3, Farra and Darras disclose everything as applied above. Farra and Darras further disclose the memory device storing instructions that, when executed by the circuitry (Farra’s para. 101), configure the apparatus to:
send a first request to the leader device comprising indications to establish the first instance of wireless time synchronization (Darras’ col. 2, lines 44-45. Because the request is for the master device to transmit a Sync message, it means the request includes an indicator for synchronization); and 
send a second request to the leader device comprising indications to establish the second instance of wireless time synchronization (Darras’ col. 2, lines 44-45.  Because the request is for the master device to transmit a Sync message, it means the request includes an indicator for synchronization). 
It would have been obvious to one of ordinary skill in the art before the effective filing data of the applicant’s claimed invention to include Darras’ method into Farra’s invention. One of ordinary skill in the art would have been motivated “for synchronizing a clock in a slave device (slave) with a clock in a master device (master)” (col. 2, lines 14-16).

Regarding claims 10-11, they are substantially the same as claims 1-2, except claims 10-11 are in method claim format. Because the same reasoning applies, claims 10-11 are rejected under the same reasoning as claims 1-2.

Regarding claims 19-20, they are substantially the same as claims 1-2, except claims 19-20 are “non-transitory computer-readable storage medium” claim format. Farra disclose the method is implemented in a non-transitory computer-readable storage medium, the computer-readable storage medium including instructions ()para. 25). Because the same reasoning applies, claims 19-20 are rejected under the same reasoning as claims 1-2.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Farra in view of Darras as applied to claim 3 above, and further in view of Alexander et al. (USPub: 2016/0165557, hereinafter referred to as Alexander) 

Regarding claim 4, Farra and Darras disclose everything as applied above. Farra and Darras further disclose
wherein the first request comprises an indication to establish the first instance of wireless time synchronization (Darras’ col. 2, lines 44-45. Because the request is for the master device to transmit a Sync message, it means the request includes an indicator for synchronization).
Although Farra and Darras disclose everything as applied above, Farra and Darras does not discloses requests are for a different channel.  However, this concept is well known in the art as disclosed by Alexander. In the same field of endeavor, Alexander discloses the sync requests are for various channels (para. 18, wherein the syn requests are sent for various channels). 
It would have been obvious to one of ordinary skill in the art before the effective filing data of the applicant’s claimed invention to include Alexander’s method into Farra and Darras’ invention. One of ordinary skill in the art would have been motivated “for performing a predictive frequency search in an ad-hoc multi-hop wireless network” (para. 13, lines 2-3).
Hence, Farra, Darras and Alexander disclose
wherein the first request comprises an indication to establish the first instance of wireless time synchronization on a first channel of a wireless network and wherein the second request comprises an indication to establish the second instance of wireless time synchronization on a second channel of the wireless network different from the first channel of the wireless network (Darras’ col. 2, lines 444-5 and Alexander’s para. 18, wherein the syn requests are sent for various channels). 

Regarding claim 12,  Farra and Darras disclose everything as applied above. Farra and Darras further disclose 
sending, by the circuitry at the follower device, a first request to the leader device comprising indications to establish the first instance of wireless time synchronization (Darras’ col. 2, lines 44-45. Because the request is for the master device to transmit a Sync message, it means the request includes an indicator for synchronization); and 
sending, by the circuitry at the follower device, a request to the leader device comprising indications to establish the first instance of wireless time synchronization on a first channel (Darras’ col. 2, lines 44-45.  Because the request is for the master device to transmit a Sync message, it means the request includes an indicator for synchronization). 
Although Farra and Darras disclose everything as applied above, Farra and Darras does not discloses the first instance of wireless time synchronization on a first channel, different than the first channel, of a wireless network. However, this concept is well known in the art as disclosed by Alexander. In the same field of endeavor, Alexander discloses the sync requests are for various channels (para. 18, wherein the syn requests are sent for various channels). 
It would have been obvious to one of ordinary skill in the art before the effective filing data of the applicant’s claimed invention to include Alexander’s method into Farra and Darras’ invention. One of ordinary skill in the art would have been motivated “for performing a predictive frequency search in an ad-hoc multi-hop wireless network” (para. 13, lines 2-3).
Hence, Farra, Darras and Alexander disclose
the first instance of wireless time synchronization on a first channel, different than the first channel, of a wireless network (Darras’ col. 2, lines 444-5 and Alexander’s para. 18, wherein the syn requests are sent for various channels).

Regarding claim 13, Farra, Darras and Alexander disclose everything as applied above. Farra, Darras and Alexander disclose 
wherein the first request comprises an indication to establish the first instance of wireless time synchronization on a first channel of a wireless network and wherein the second request comprises an indication to establish the second instance of wireless time synchronization on a second channel of the wireless network different from the first channel of the wireless network (Darras’ col. 2, lines 444-5 and Alexander’s para. 18, wherein the syn requests are sent for various channels). 

Regarding claim 21, it is substantially the same as claim 12, except claim 21 is  in “non-transitory computer-readable storage medium” claim format. Because the same reasoning applies, claim 21 is rejected under the same reasoning as claim 12.

Claims 5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Farra in view of Darras as applied to claims 3 and 12 above, and further in view of Craciunas et al. (USPub: 2019/0104055, hereinafter referred to as Craciunas) 

Regarding claim 5, Farra and Darras disclose everything as applied above. Farra and Darras do not explicitly disclose wherein the first instance of wireless time synchronization and the second instance of wireless time synchronization are established based on the Institute of Electrical and Electronics Engineers (IEEE) 802.1 AS or 802.1 Qbv standards. However, this concept is well known in the art as disclosed by Craciunas. In the same field of endeavor, Craciunas discloses 
wherein the first instance of wireless time synchronization and the second instance of wireless time synchronization are established based on the Institute of Electrical and Electronics Engineers (IEEE) 802.1 AS or 802.1 Qbv standards (para. 20).
It would have been obvious to one of ordinary skill in the art before the effective filing data of the applicant’s claimed invention to include Craciunas’ method into Farra and Darras’ invention. One of ordinary skill in the art would have been motivated “to ease the configuration of real-time networks as well as to improve the performance of generation of configuration data” (para. 7).

Regarding claim 14, it is substantially the same as claim 5, except claim 14 is in a method claim format. Because the same reasoning applies, claim 14 is rejected under the same reasoning as claim 5.

Claims 6-7 and 15-16, 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Farra in view of Darras as applied to claims 1, 10 and 20 above, and further in view of Loprieno et al. (USPat: 10,938,475 B1, hereinafter referred to as Loprieno) 

Regarding claim 6, Farra and Darras disclose everything as applied above. Farra and Darras do not explicitly disclose receive a first message from the leader device, the first message comprising an indication of a first time stamp. However, this concept is well known in the art as disclosed by Loprieno. In the same field of endeavor, Loprieno discloses 
receive a first message from the leader device, the first message comprising an indication of a first time stamp (step 302 in FIG. 3, and col. 4, lines 36-46, T1’);
send a first message acknowledgement to the leader device, the first message acknowledgement comprising an indication of a second time stamp (step 306 in FIG. 3 and col. 4, lines 36-46, T3’); 
receive a second message from the leader device, the second message comprising an indication of a third time stamp and a first time differential (step 308 in FIG. 3 and col 5, lines 17-41, T1’’ and Delta’’); and 
send a second message acknowledgement to the leader device, the second message acknowledgement comprising an indication of a fourth time stamp (step 312 in FIG. 3 and col. 5, lines 17-33, T3’’), 
wherein the time statistics for the first instance of wireless time synchronization between the follower device and the leader device are based on the first time stamp, the second time stamp, the third times stamp, the fourth time stamp, and the first time differential (FIG. 3, wherein all these timestamps and time differences are used for the synchronization of the master and slave devices).
It would have been obvious to one of ordinary skill in the art before the effective filing data of the applicant’s claimed invention to include Lorieno’s method into Farra and Darras’ invention. One of ordinary skill in the art would have been motivated “in order to synchronize clocks of optical nodes connected to each other by asymmetrical paths” (col. 2, lines 18-19).

Regarding claim 7, Farra, Darras and Loprieno disclose everything as applied above.  Farra, Darras and Loprieno further  disclose
wherein the first time differential comprises a difference between the first time stamp and a time at which the leader device received the first message acknowledgement (col. 2, lines 41-45, the round trip delay).
It would have been obvious to one of ordinary skill in the art before the effective filing data of the applicant’s claimed invention to include Lorieno’s method into Farra and Darras’ invention. One of ordinary skill in the art would have been motivated “in order to synchronize clocks of optical nodes connected to each other by asymmetrical paths” (col. 2, lines 18-19).

Regarding claims 15-16, they are substantially the same as claims 6-7, except claims 15-16 are in method claim format. Because the same reasoning applies, claims 15-16 are rejected under the same reasoning as claims 6-7.

Regarding claims 22-23, they are substantially the same as claims 6-7, except claims 22-23 are in “non-transitory computer-readable storage medium” claim format. Because the same reasoning applies, claims 22-23 are rejected under the same reasoning as claims 6-7.

Claims 8, 17 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Farra in view of Darras and Loprieno as applied to claims 6, 15 and 22 above, and further in view of Bernstein et al. (USPat: 11/089,386 B1, hereinafter referred to as Bernstein) 

Regarding claim 8, Farra, Darras and Loprieno disclose everything as applied above.  Farra, Darras and Loprieno do not  disclose to derive a mean drift of the timestamps, the second time stamp, the third times stamp, the fourth time stamp, and the first time differential. However, this concept is well known in the art as disclosed by Bernstein. In the same field of endeavor, Bernstein discloses 
to derive a mean drift of the timestamps, the second time stamp, the third times stamp, the fourth time stamp, and the first time differential (col. 10, lines 31-35).
It would have been obvious to one of ordinary skill in the art before the effective filing data of the applicant’s claimed invention to include Bernstein’s method into Farra, Darras and Lorieno’s invention. One of ordinary skill in the art would have been motivated to “adjust the durations and/or timestamps of frames to more evenly space frames based on an advertised rate” (col. 2, lines 35-37).

Regarding claim 17, it is substantially the same as claim 8, except claim 17 is in method claim format. Because the same reasoning applies, claim 17 is rejected under the same reasoning as claim 8.

Regarding claim 24, it is substantially the same as claim 8, except claim 24 is  in “non-transitory computer-readable storage medium” claim format. Because the same reasoning applies, claim 24 is rejected under the same reasoning as claim 8.

Claims 9, 18 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Farra in view of Darras and Loprieno as applied to claims 8, 17 and 24 above, and further in view of Lindoff et al. (USPub: 2005/0107039, hereinafter referred to as Lindoff).

Regarding claim 9, Farra, Darras, Loprieno, and Bernstein disclose everything as applied above. Farra, Darras,  Loprieno, and Bernstein do not explicitly disclose to use a lower value for synchronization. However, this concept is well known in the art as disclosed by Lindoff. In the same field of endeavor, Lindoff discloses to choose a lower value for synchronization (para. 42, lines 15-16).
It would have been obvious to one of ordinary skill in the art before the effective filing data of the applicant’s claimed invention to include Lindoff’s method into Farra, Darras, Loprieno and Bernstein’s invention. One of ordinary skill in the art would have been motivated “to provide a co-channel interference detector that is faster and more efficient than the prior art co-channel interference detectors” (para. 20).
Hence, Farra, Darras, Loprieno, Bernstein and Lindoff disclose
to discipline the internal clock based on a lower of the mean drift of the first instance of wireless time synchronization or the mean drift of the second instance of wireless time synchronization (Darras’ col. 7, lines 13-15, Bernstein’s col. 10, lines 31-35 and Lindoff’s para. 42, lines 15-16). 

Regarding claim 18, it is substantially the same as claim 9, except claim 18 is in method claim format. Because the same reasoning applies, claim 18 is rejected under the same reasoning as claim 9.

Regarding claim 25, it is substantially the same as claim 8, except claim 25 is  in “non-transitory computer-readable storage medium” claim format. Because the same reasoning applies, claim 25 is rejected under the same reasoning as claim 9.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY L LUO whose telephone number is (571)272-2602.  The examiner can normally be reached on M-F: 8 am to 5 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 571 272 7905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A. L./
Examiner, Art Unit 2465

/WALTER J DIVITO/Primary Examiner, Art Unit 2419